*370Petitioner commenced the instant proceeding by order to show cause and petition. The order to show cause directed, among other things, that personal service be made by ordinary first class mail upon respondent Police Department records access officer and the Corporation Counsel. However, petitioner did not effect service as directed in that he failed to serve the order and petition on the Corporation Counsel and sent incomplete papers to the Police Department. The mode of service provided for in an order to show cause is jurisdictional and must be literally followed (see CPLR 304, 403 [d]; European Am. Bank v Legum, 248 AD2d 206 [1998]). Petitioner’s pro se status is not an excuse for noncompliance (see Goldmark v Keystone & Grading Corp., 226 AD2d 143 [1996]), and his incarceration did not prevent him from complying with the mandated service requirements (see Matter of Thomas v Selsky, 34 AD3d 904 [2006]). Finally, we conclude that petitioner has abandoned his appeal with respect to respondent Hines. Concur — Mazzarelli, J.R, Gonzalez, Catterson, McGuire and Acosta, JJ.